Case 2:20-cv-04988-JFW-AS Document 40-2 Filed 10/27/20 Page 1 of 3 Page ID #:253



        MONICA R. MOLINA, ESQ. (SBN 217385)
   1    LAW OFFICES OF MONICA R. MOLINA
        30700 Russell Ranch Road, Suite 250
   2    Westlake Village, California
        Tel: (747) 220-6655
   3    Fax: (747) 220-6601
        E-mail: MRMolina@sbcglobal.net
   4
   5    Attorneys for Defendant, ESPERANZA MOLINA
   6
   7
   8                        UNITED STATES DISTRICT COURT,
   9                                CENTRAL CALIFORNIA
  10
        Chris Langer,                                Case No. 2:20-cv-04988-JFW-AS
  11
                            Plaintiff,
  12                                                 [PROPOSED] ORDER ON MOTION
                                                     TO DISMISS PURSUANT TO FED.
  13          v.                                     R. CIV. P. 12(b)(1) AND 12(b)(6)
  14    Esperanza Molina, in individual and          Date: November 30, 2020
        representative capacity as trustee of the    Time: 1:30 p.m.
  15    Esperanza Molina Revocable Trust-            Place: Courtroom of the
        1995 executed September 16, 1995;                   Hon. John F. Walter
  16    Urbano Fernandez; Araceli Zuniga
        Hernandez; and Does 1-10,
  17                                                Complaint filed: June 5, 2020
  18                        Defendants.
  19
  20
  21
             The parties came before this Court for Defendant Esperanza Molina’s Motion
  22
       to Dismiss for Lack of Jurisdiction on November 30, 2020, before the Honorable
  23
       John F. Walter in Courtroom 7A of the United States Courthouse.
  24
             The Court, having reviewed the moving papers, opposition papers, reply
  25
       papers, and filings thereafter including status and supplemental briefing, ORDERS
  26
       as follows:
  27
             IT IS ORDERED that this case be dismissed for lack of jurisdiction as
  28
       [PROPOSED] ORDER ON MOTION TO DISMISS PURSUANT TO FED. R. CIV.
                            P. 12(b)(1) AND 12(b)(6)
Case 2:20-cv-04988-JFW-AS Document 40-2 Filed 10/27/20 Page 2 of 3 Page ID #:254




   1
       against Esperanza Molina.

   2
             IT IS FURTHER ORDERED that this Court will decline to exercise

   3
       supplemental jurisdiction.

   4         IT IS FURTHER ORDERED that Plaintiff and/or Plaintiff’ counsel, Potter

   5   Handy, LLP, be sanctioned for not complying with the local rules, and acting in bad

   6   faith against what this Court requires.

   7                                             DATED:

   8
   9
  10                                             ___________________________
                                                 Honorable John F. Walter
  11                                             United States District Court Judge
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                   -2–
       [PROPOSED] ORDER ON MOTION TO DISMISS PURSUANT TO FED. R. CIV.
                            P. 12(b)(1) AND 12(b)(6)
Case 2:20-cv-04988-JFW-AS Document 40-2 Filed 10/27/20 Page 3 of 3 Page ID #:255




                                  CERTIFICATE OF SERVICE
   1
             I hereby certify that on October 27, 2020, I caused the foregoing document to
   2
       be filed electronically with the Clerk of Court through CM/ECF and that the filing
   3
       was served by CM/ECF on all counsel of record.
   4
   5
   6
                                                                By: /s/Monica R. Molina
   7                                                                   Monica R. Molina
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28                                   -3–
       [PROPOSED] ORDER ON MOTION TO DISMISS PURSUANT TO FED. R. CIV.
                            P. 12(b)(1) AND 12(b)(6)
